Exhibit 10.34

SHARE VESTING AGREEMENT

RESTRICTED SHARE AWARD

This Share Vesting Agreement is made and entered into as of the Date of the
Award indicated below pursuant to the terms of the 2002 Stock Incentive Plan of
PremierWest Bancorp (the “Company”), as amended (the “Plan”) by and between the
Company and the person named below as the Recipient.

 

 

 

The “Recipient”      

 

   Number of Shares of the Company’s      

 

   Common Stock Awarded       (the “Award Shares”)    “Date of the Award”      

 

   Fair Market Value per Share on Date of the Award       $               
“Vesting Schedule”       As set forth on the attached          Vesting Schedule
Addendum   

 

 

The Company hereby awards to the Recipient and the Recipient accepts a
Restricted Share Award of the number of shares of Common Stock of the Company
specified above as the Award Shares. This Restricted Share Award is being made
as part of the Recipient’s compensation package without the payment of any
consideration other than the Recipient’s services.

The terms and conditions of this Restricted Share Award are set forth on the
following pages of this Share Vesting Agreement (including all addendums that
may be attached hereto) and are, in each instance, subject to the terms and
conditions of the Plan. Unless otherwise defined herein, capitalized terms used
in this Share Vesting Agreement shall have the meanings as defined in the Plan.

 

PREMIERWEST BANCORP

    RECIPIENT:

By:

 

 

   

 

 

Page 1



--------------------------------------------------------------------------------

Restricted Share Award

Share Vesting Agreement

Terms and Conditions

1. Issuance and Delivery of Share Certificates Representing Award Shares.

1.1. Issuance of Share Certificate Representing Award Shares; Transfer
Restrictions. As soon as is practicable after the Date of the Award, the Company
will either issue one or more stock certificates representing the Award Shares
covered by this Share Vesting Agreement or instruct its transfer agent to create
a book-entry account reflecting the issuance of the Award Shares with delivery
of the stock certificate occurring upon satisfaction of all vesting conditions
in this Share Vesting Agreement. This stock certificate will be issued either in
the name of the Recipient or in the name of a party acting as administrator for
the Plan and noted that the certificate is for the benefit of the Recipient.
However, if any law or regulation requires the Company to take any action with
respect to the issuance of the Award Shares, including, without limitation,
actions that may be required for compliance with federal and state securities
laws or the listing requirements of any stock exchange upon which the Company’s
Common Stock is then listed, then the date of delivery of the Award Shares may
be extended for the period necessary to take such action. The Recipient shall
only become the holder of the Award Shares when the issuance of the Award Shares
is reflected on the Company’s stock transfer record.

1.2 Legends on Share Certificates and Escrow of Award Shares. The Company may
place a restrictive legend on any share certificate representing some or all of
the Award Shares, may give stop transfer instructions to the Company’s transfer
agent and may either place stock certificates in escrow with the Company or an
agent of the Company or provide for a book entry account for such Award Shares.
Only at such time and to the extent that Award Shares have become vested in
accordance with the vesting schedule set forth in the Vesting Schedule Addendum
attached to this Share Vesting Agreement and all Tax Withholding with respect to
such Award Shares has been paid, or adequate provision has been made for such
payment, will the Company have any obligation to remove such legends, terminate
such stop transfer instructions, or release such Award Shares from escrow or
book entry.

1.3. Rights as a Shareholder in Escrowed Award Shares Generally. Except for the
restrictions on the Recipient’s right to transfer unvested Award Shares, as set
forth in Section 1.4 below, the Recipient shall have all rights as a shareholder
of the Company with respect to the Award Shares (including unvested Award
Shares) from such time as the issuance of such shares is reflected on the
Company’s stock transfer record or a book-entry account with the Company
transfer agent, including the right to receive distributions with respect to the
Award Shares and the right to vote the Award Shares. Notwithstanding the
foregoing, instead of making payment to the Recipient, the Company shall have
the right to distribute into escrow or to hold for the benefit of the Recipient
any distribution (whether made in cash, securities of the Company or other
property) made with respect to unvested Award Shares. Any such distributions
that are not paid to the Recipient shall be subject to the provisions of
Section 1.5 after such Award Shares become vested.

1.4 Restrictions on Rights to Transfer Unvested Award Shares. The Recipient
agrees for himself or herself, his or her executors, administrators and other
successors in interest that none of the unvested Award Shares, nor any interest
therein, may be voluntarily or involuntarily sold, transferred, assigned,
donated, pledged, hypothecated or otherwise disposed of, gratuitously or for
consideration prior to their vesting in accordance with the Vesting Schedule
Addendum attached to this Share Vesting Agreement except by will or by the laws
of descent and distribution upon the death of the Recipient. The Committee shall
have sole discretion in determining whether or not the Award Shares are
transferable within the limitations set forth above and may exercise that
discretion with respect to other Awards made under the Plan to other persons
without being bound to exercise that discretion in the same manner with respect
to other requested transfers by the Recipient. Any purported assignment,
transfer or encumbrance that does

 

Page 2



--------------------------------------------------------------------------------

not comply with the requirements of this Section 1.4 shall be void and
unenforceable against the Company. The Company shall not be required (i) to
transfer on its books any Award Shares which have been sold or transferred in
violation of the provisions of this Section 1.4 or (ii) to treat as the owner of
the Award Shares, or otherwise to accord voting, dividend or any other rights
to, any person or entity to whom Recipient transferred or attempted to transfer
the Award Shares in contravention of this Share Vesting Agreement.

1.5 Delivery of Certificate Representing Vested Award Shares. Upon the vesting
of Award Shares, the Recipient may request that a stock certificate covering
such vested Award Shares be issued in the name of the Recipient and delivered in
accordance with such instructions as the Recipient may reasonably request. Any
such request must be in writing in such form as the Company may from
time-to-time reasonably require and must be delivered to the Company’s executive
offices directed to the attention of the Company’s Corporate Secretary (or such
other person as the Company may designate). The Recipient hereby authorizes and
irrevocably appoints the Company’s Corporate Secretary (with full power of
substitution) to act as the Recipient’s attorney-in-fact to cause any
certificate representing Award Shares to be split into two or more certificates
all issued in the name of the Recipient for purposes of separating out vested
Award Shares from those that remain unvested. The Company shall deliver such
stock certificate covering such vested Award Shares as soon as is practicable
following the Company’s receipt of such request, provided that the Company has
received payment or provision for payment satisfactory to the Company of all Tax
Withholding applicable to such vested Award Shares in accordance with Section 4
below. The Company shall not have any liability to the Recipient for any loss
which the Recipient may sustain as a result of any delay in delivering shares,
whether such delay is as a result of processing certificates for delivery in
accordance with the Recipient’s request, any dispute as to whether or not the
Award Shares requested to be delivered have indeed become vested, or any dispute
as to whether or not all applicable Tax Withholding has been paid or
satisfactorily provided for with respect to vested Award Shares.

2. Vesting of Award Shares.

2.1 Vesting Schedule. The Award Shares represented by this Share Vesting
Agreement shall become “vested” in the Recipient in accordance with the vesting
terms, conditions and schedule set forth in the “Vesting Schedule Addendum”
attached to this Share Vesting Agreement.

2.2 Effect of Unpaid Leaves of Absence. If at any time prior to all Award Shares
becoming vested, the Recipient is on unpaid leave from the Company or any
Subsidiary of the Company, no additional Award Shares shall vest during such
unpaid leave (notwithstanding any terms to the contrary that may be contained in
the Vesting Schedule Addendum) and the dates contained in the vesting schedule
set forth in the Vesting Schedule Addendum (other than dates referring to fiscal
years of the Company) shall be extended by the length of such unpaid leave.

2.3 Forfeiture. Except as provided in the Plan or by the Committee, in its sole
discretion, upon termination of employment with the Company or one of its
subsidiaries Recipient shall forfeit all unvested Award Shares, and shall not
receive any compensation for such forfeited Award Shares. Recipient shall have
no further rights as a shareholder of the Company with respect to the
forfeiture, including, without limitation, any right to receive any distribution
payable to shareholders of record on or after the date of such forfeiture.

3. Payment of Tax Withholding Amounts. Upon the Recipient making, at the time of
the Date of the Award, a valid election under Section 83(b) of the Internal
Revenue Code or, in the absence of such election, upon the vesting of the Award
Shares, the Recipient must pay all Tax Withholding as such term is defined in
the Plan in cash (including by check or other means of payment acceptable to the
Company

 

Page 3



--------------------------------------------------------------------------------

in its sole discretion). The Recipient may request that the Company withhold
some or all of such Tax Withholding from other amounts that are or will become
payable by the Company to the Recipient, but the Company may, in its sole
discretion, agree to or deny such request. By accepting the Award represented by
this Share Vesting Agreement, the Recipient shall be deemed to have consented to
the Company withholding the amount of any Tax Withholding from any amounts
payable by the Company to the Recipient. No Award Shares will be released to the
Recipient pursuant to Section 1.5 of this Share Vesting Agreement unless and
until payment or adequate provision for payment of the Tax Withholding has been
made to the satisfaction of the Company. If the Company later determines that
additional Tax Withholding was or has become required beyond any amount paid or
provided for by the Recipient, the Recipient will pay such additional amount to
the Company immediately upon demand by the Company. If the Recipient fails to
pay the amount demanded, the Company may withhold that amount from any amounts
payable by the Company to the Recipient.

4. Representations, Warranties and Covenants of the Recipient.

4.1. No Right to Continued Service. The Recipient understands and agrees that
nothing contained in this Share Vesting Agreement will be construed to limit or
restrict the rights of the Company or of any Subsidiary of the Company to
terminate the Services of the Recipient at any time, with or without cause, to
change the duties of the Recipient or to increase or decrease the Recipient’s
compensation. Without limiting the foregoing, the Recipient understands and
agrees that the vesting of Award Shares under this Share Vesting Agreement may
be directly or indirectly subject to or conditioned upon the Recipient
continuing to provide Services to the Company or a Subsidiary of the Company and
that the Recipient’s relationship with the Company or a Subsidiary of the
Company can be terminated at any time with or without notice to the Recipient.

4.2. Tax Treatment. The Company has advised the Recipient to seek the
Recipient’s own tax and financial advice with regard to the federal and state
tax considerations resulting from the Recipient’s receipt of the Award Shares
pursuant to this Restricted Share Award. The Recipient is making the Recipient’s
own determination as to the advisability of making a Section 83(b) election with
respect to the Award Shares covered by this Restricted Share Award and this
Share Vesting Agreement. The Recipient understands that the Company will report
to appropriate taxing authorities the payment to the Recipient of compensation
income either (i) upon the vesting of Award Shares or (ii) if the Recipient
makes a timely Section 83(b) election, as of the Date of the Award. The
Recipient understands that he or she is solely responsible for the payment of
all federal and state taxes resulting from this Restricted Share Award. With
respect to Tax Withholding amounts, the Company has all of the rights specified
in Section 4 of this Share Vesting Agreement and has no obligations to the
Recipient except as expressly stated in Section 4 of this Share Vesting
Agreement.

4.3 Underwriter’s Lock-up. By accepting this Restricted Share Award, the
Recipient agrees that whenever the Company undertakes a firmly underwritten
public offering of its securities, the Recipient will, if requested to do so by
the managing underwriter in such offering, enter into an agreement not to sell
or dispose of any securities of the Company owned or controlled by the
Recipient, provided that such restriction will not extend beyond twelve
(12) months from the effective date of the registration statement filed in
connection with such offering and provided further that all the then executive
officers and directors of the Company are asked to and do execute a similar
underwriter’s lock-up agreement in connection with such offering.

4.4 Disclosures. The Recipient acknowledges receipt of a copy of the Plan and
certain related information and represents that the Recipient has fully reviewed
the terms and conditions of the Plan and this Share Vesting Agreement and has
had an opportunity to obtain the advice of counsel prior to executing this Share
Vesting Agreement. The Recipient represents and warrants that the Recipient is
not relying upon any representations, agreements or understandings of or with
the Company except for those set forth in this Share Vesting Agreement.

 

Page 4



--------------------------------------------------------------------------------

4.5 TARP CPP. Recipient acknowledges that (i) the Company is a participant in
the Department of the Treasury’s Capital Purchase Program (“CPP”), a financial
stability program implemented under the Troubled Asset Relief Program; (ii) the
Company is subject to the provisions of the Emergency Economic Stabilization Act
of 2008, as amended by the American Recovery and Reinvestment Act of 2009, and
the interim final rule promulgated pursuant to such statutes set forth at 31 CFR
Part 30 and any additional rules, regulations or guidelines hereafter issued
(collectively, the “CPP Rules”); (iii) the amount and terms of this Share
Vesting Agreement are subject to the limitations in the CPP Rules and (iv) the
Award Shares are subject to the terms and conditions of the CPP Rules

5. Miscellaneous Provisions.

5.1. Binding Effect. This Share Vesting Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The rights and obligations of the Company under this Share
Vesting Agreement may be assigned without prior notice to or the consent of the
Recipient. The rights and obligations of the Recipient under this Share Vesting
Agreement may not be assigned by the Recipient except as may be permitted by
Section 1.5 of this Share Vesting Agreement.

5.2. Amendment and Modification. This Share Vesting Agreement may be amended,
modified and supplemented only by written agreement signed by both the Recipient
and an authorized officer of the Company.

5.3. Notices. All notices or other communications pursuant to this Share Vesting
Agreement shall be in writing and shall be deemed duly given if delivered
personally or by courier service, or if mailed by certified mail, return receipt
requested, prepaid and addressed to the Company executive offices to the
attention of the Corporate Secretary, or if to the Recipient, to the address
maintained by the personnel department, or such other address as such party
shall have furnished to the other party in writing.

5.4. Governing Law and Interpretation. This Share Vesting Agreement will be
governed by the laws of the State of Oregon as to all matters, including but not
limited to matters of validity, construction, effect, and performance, without
giving effect to rules of choice of law. This Share Vesting Agreement hereby
incorporates by reference all of the provisions of the Plan and will in all
respects be interpreted and construed in such manner as to effectuate the terms
and intent of the Plan. In the event of a conflict between the terms of this
Share Vesting Agreement and the Plan, the terms of the Plan will prevail. All
matters of interpretation of the Plan and this Share Vesting Agreement,
including the applicable terms and conditions and the definitions of the words,
will be determined at the sole and final discretion of the Committee or the
Company’s Board of Directors.

5.5. Entire Agreement. This Share Vesting Agreement (including the Vesting
Schedule Addendum attached hereto) and the Plan embody the entire agreement and
understanding of the parties hereto in respect to the subject matter contained
herein and supersedes all prior written or oral communications or agreements all
of which are merged herein. There are no restrictions, promises, warranties,
covenants, or undertakings, other than those expressly set forth or referred to
herein. No waiver of any provision of this Share Vesting Agreement or any rights
or obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

 

Page 5



--------------------------------------------------------------------------------

5.6. Attorney Fees. If any suit, action or proceeding is instituted in
connection with any controversy arising out of this Share Vesting Agreement or
the enforcement of any right hereunder, the prevailing party will be entitled to
recover, in addition to costs, such sums as the court or arbitrator may adjudge
reasonable as attorney fees, including fees on any appeal.

5.7. Specific Performance. The parties hereby acknowledge and agree that it is
impossible to measure in money the damages which will be suffered by a party
hereto by reason of any breach by another party of any term of this Share
Vesting Agreement, that the Company and its common stock are unique and that a
non-breaching party will suffer irreparable injury if this Share Vesting
Agreement is not specifically performed. Accordingly, the parties hereto
acknowledge that a non-breaching party shall, in addition to all other remedies
available hereunder or at law, be entitled to equitable relief (including
without limitation preliminary and permanent injunctive relief) to enforce the
terms of this Share Vesting Agreement.

5.8. Arbitration. The parties agree to submit any dispute arising under this
Share Vesting Agreement to final, binding, private arbitration in Medford,
Oregon. This includes not only disputes about the meaning or performance of the
Agreement, but disputes about its negotiation, drafting, or execution. The
dispute will be determined by a single arbitrator in accordance with the
then-existing rules of arbitration procedure of Jackson County, Oregon Circuit
Court, except that there shall be no right of de novo review in Circuit Court
and the arbitrator may charge his or her standard arbitration fees rather than
the fees prescribed in the Jackson County Circuit Court arbitration procedures.
The proceeding will be commenced by the filing of a civil complaint in Jackson
County Circuit Court and a simultaneous request for transfer to arbitration. The
parties expressly agree that they may choose an arbitrator who is not on the
list provided by the Jackson County Circuit Court Arbitration Department, but if
they are unable to agree upon the single arbitrator within ten days of receipt
of the Arbitration Department list, they will ask the Arbitration Department to
make the selection for them. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for costs and expenses
in accordance with Section 5.6 of this Share Vesting Agreement. The arbitrator’s
award may be reduced to final judgment in Jackson County Circuit Court. The
complaining party shall bear the arbitration expenses and may seek their
recovery if it prevails. Notwithstanding any other provision of this Share
Vesting Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding.

 

Page 6



--------------------------------------------------------------------------------

RESTRICTED SHARE AWARD

SHARE VESTING AGREEMENT

VESTING SCHEDULE ADDENDUM

Vesting Requirements

The Award Shares shall be considered “vested” in accordance with the following
vesting schedule and non-forfeitable to the extent that both of the following
schedules have been satisfied with respect to the vesting Award Shares:

(a) the Recipient has continuously been providing and is still providing Service
to the Company or a Subsidiary of the Company on the following dates:

 

Vesting Date

   Shares
Vesting on this Date

 

(b) for as long as the Company remains a participant in the CPP, upon the
expiration in accordance with the following schedule:

(i) 25% of the Award Shares at the time the Company repays 25% of the aggregate
financial assistance received under the CPP;

(ii) an additional 25% of the Award Shares at the time the Company repays 50% of
the aggregate financial assistance received under the CPP;

(iii) an additional 25% of the Award Shares at the time the Company repays 75%
of the aggregate financial assistance received under the CPP; and

(iv) the remainder of the Award Shares at the time the Company repays 100% of
the financial assistance received under the CPP; provided, however, the
foregoing schedule shall be subject to change to the extent hereafter required
by the U.S. Treasury rules related to the CPP.

Adjustment of Vesting Schedule Upon Change in Capital Structure of the Company.

If the number of Award Shares covered by the Share Vesting Agreement is adjusted
in accordance with the Plan as a result of changes in the capital structure of
the Company, the numbers of Award Shares indicated as vesting in accordance with
the forgoing terms will each be proportionally adjusted in the same manner and
rounded down to the nearest whole number and the balance of the adjusted Award
Shares added to the final vesting period.

Effect of a Corporate Transaction on the Vesting Schedule.

If permitted under any applicable U.S. Treasury rules related to the CPP, upon
the occurrence of a Corporate Transaction (as such term is defined in the Plan),
all unvested Award Shares shall vest as of the effective date of the Corporate
Transaction notwithstanding the terms of the foregoing vesting schedule.

 

Initials acknowledging this Addendum:    The Company:                        
The Recipient:                     

 

Page 7